Citation Nr: 9922241	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-37 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include consideration of a stomach disorder as secondary to 
treatment for the service-connected disability of chronic low 
back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to March 
1982, and active duty for training in July 1985, at which 
time he sustained a back injury.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Diverticulosis involving the transverse and sigmoid 
colons and inflamed mucosa of the sigmoid colon/rectum 
indicative of inflammatory colitis is not shown to have begun 
during active military service, nor are these 
gastrointestinal disorders shown to be causally or 
etiologically related to service-connected chronic low back 
strain to include medications for treatment thereof.  


CONCLUSION OF LAW

Diverticulosis involving the transverse and sigmoid colons 
and inflamed mucosa of the sigmoid colon/rectum indicative of 
inflammatory colitis were not incurred or aggravated by 
active military service, nor are they proximately due to or 
the result of a service-connected back disorder, to include 
treatment medications.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) is silent for 
complaints, treatment, or findings referable to a stomach 
disorder.  These records do show that the veteran was noted 
to have a history of recurrent back pain upon entrance 
examination.  In July 1985, while on active duty, he was 
treated for low back pain.  Subsequent service and VA records 
reflect continued treatment for low back problems.  Upon VA 
examination in October 1993, the examiner's final impressions 
included decreased interspace and myofascial syndrome of the 
lumbosacral spine.  At the time of this examination, the 
veteran reported a history of stomach discomfort from the use 
of Motrin for his back disorder.  He further reported that he 
was given this medication after his initial injury in 
service, and that his dosage was subsequently increased in 
order to give him relief from his back pain.  At the time of 
this examination, he continued to have frequent abdominal 
discomfort.  It was the examiner's impression that the 
veteran had gastritis which was "possible brought on with 
the use of Motrin and continued at the present time."  

The veteran underwent an upper gastrointestinal (GI) series 
of X-rays in October 1993 that were interpreted to reveal 
findings of pylorospasm and a small sliding hiatal hernia.  

At a personal hearing in September 1993, the veteran 
testified in support of his claim for service connection for 
a back disorder.  At this hearing he also said that 
medications taken for his back disorder caused him to have 
stomach problems.  Hearing [Hrg.] Transcript [Tr.] at 4.  He 
was self-medicating his complaints.  Tr. at 5.  

In July 1994, a hearing officer determined that service 
connection was warranted for chronic low back strain based on 
aggravation of a preexisting disorder.  He also noted that 
from the testimony provided by the veteran, an assumption was 
made that he was seeking service connection for digestive 
disorder as secondary to medications taken for his back 
condition.  This claim was denied (on a direct basis) in that 
no stomach or digestive disorder was noted during service and 
(on a secondary basis) because there was no definitive causal 
relationship between the veteran's gastritis and the 
ingestion of inflammatory medications taken for back pain.  

The hearing officer's determinations were promulgated in a 
July 1994 rating decision.  A 20 percent rating was assigned 
for the service-connected low back strain.  

In February 1997, the Board remanded the claim for service 
connection for a stomach disorder for additional evidentiary 
development, to include a VA examination to determine whether 
the veteran's stomach disorder was caused or aggravated by 
his service-connected chronic low back strain or any 
medication he was receiving for this condition.  

The requested VA examination was conducted in December 1997.  
The veteran reported that after being on Motrin for a period 
of time in order to treat his low back strain, he began 
having a lot of problems with gas and some abdominal 
discomfort.  It was noted that he was found on the October 
1993 examination to have a slight amount of pylorospasm, but 
a normal upper GI with normal duodenum, stomach and duodenal 
bulb.  At the time of the 1997 examination, the veteran 
stated that he continued to have some of the gaseousness, but 
the biggest problem was that his bowel movements had changed.  
He reported more frequent bowel movements and occasional 
incontinence of stool.  He had self-medicated with Imodium 
AD, avoided caffeine, and ate more cheeses.  

The examiner opined that the veteran's current digestive 
condition was not due to use of Motrin.  He stated that the 
Motrin possibly gave the appellant an upset stomach "early 
on" with some gaseousness, but he pointed out that the 
veteran did not suffer from this anymore.  There was never 
any development of a severe gastritis and/or ulcer disease.  
The examiner noted that the veteran was a "very hyper type" 
of individual and of a type Class A personality that also 
could be contributing to the current problem.  

The veteran underwent a flexible sigmoidoscopy in January 
1998 at a VA facility.  A biopsy slide was sent to the 
pathologist as well.  The examiner reviewed the results of 
the flexible sigmoidoscopy and issued an addendum on March 
17, 1998.  The examiner stated that there were no significant 
pathologic abnormalities.  There were some vascular ectasia 
and benign lymphoid aggregated noted.  However, it was noted 
that these were probably primarily due to his diverticula and 
possibly to occasional flare-ups of diverticulitis.  The 
examiner could not state that the current condition was due 
to Motrin.  It appeared that the veteran's current symptoms 
were due to his diverticula with occasional diverticulitis 
flare-ups.  From the evaluation of the flexible sigmoidoscopy 
and the biopsy taken from the colon, it was impossible to 
relate the veteran's long term use of Motrin as the etiologic 
cause of the lower bowel problem.  Nonsteroidal anti-
inflammatory drugs were noted to be primarily responsible and 
well known for gastric upset and gastric problems, 
occasionally with colonic mucosal involvement.  The examiner 
noted that the veteran had none of the typical pathologic 
findings that one would be able to make the diagnosis of 
Motrin being the cause.  The current diagnosis was 
diverticulosis involving transverse and sigmoid colons.  

Submitted into the record in October 1998 was an excerpt from 
the Physician's Desk Reference (PDR) in support of the 
veteran's claim.  As initial review of this evidence by the 
RO was not waived, the Board reviewed the veteran's claim in 
November 1998 for consideration of this medical information 
by the RO.  

The veteran's service representative submitted a statement in 
support of his claim in October 1998.  It was noted that the 
PDR excerpt reflected that it was common to have an adverse 
reaction to Motrin.  Review of the excerpt reflects that the 
most frequent type of adverse reaction occurring with Motrin 
was gastrointestinal.  In controlled clinical trials the 
percentage of patients reporting one or more gastrointestinal 
complaints ranged from 4 percent to 16 percent.  In 
controlled studies when Motrin was compared to aspirin and 
indomethacin in equally effective does, the overall incidence 
of gastrointestinal complaints was about half that seen in 
either the aspirin or indomethacin treated patients.  Adverse 
reaction to Motrin observed during controlled clinical trials 
at greater than 1 percent but less than 3 percent were 
nausea, epigastric pain, heartburn, diarrhea, abdominal 
distress, nausea, and vomiting, indigestion, constipation, 
abdominal cramps or pain, and fullness of the GI tract 
(bloating and flatulence).  Observed adverse reaction where 
the precise incidence was unknown but less than 1 percent 
with a probable causal relationship was gastric or duodenal 
ulcer with bleeding and/or perforation, gastrointestinal 
hemorrhage, melena, gastritis, hepatitis, jaundice, abnormal 
liver function tests and pancreatis.  

Pertinent Laws and Regulations

Initially, in view of the evidence of record, it is 
determined that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim which is plausible; King v. Brown, 5 
Vet. App. 19 (1993).  This conclusion was implicit at the 
time of the Board's 1997 Remand in view of the comments by 
the VA examiner in 1993 that a relationship between gastritis 
and Motrin consumed for control of pain produced by the 
service connected back disability was "possible."   The 
case law in this area concerning what language a medical 
provider must use to make the claim plausible is, to say the 
least, less than crisp.  See Mattern v. West, 12 Vet. 222 
(1999); Hicks v. West, 12 Vet. App. 86 (1998).    The Court 
has observed that "the truth of the matter is that no 
template is possible that will apply to the almost infinite 
number of fact situations that can arise."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The Board also finds that all 
relevant evidence has been obtained and that the duty to 
assist the claimant is satisfied.  Thus, no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1998).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The Board accepts the veteran's account of his inservice low 
back injury and his continuing GI symptoms.  However, the 
dispositive matter in this case concerns the relationship of 
the taking of medication for his service-connected chronic 
low back strain to current GI disorders.  In other words, it 
is medical causation and etiology which is dispositive in 
this case.  That being said, the Board notes that in 
approaching this question, the United States Court of 
Veterans Appeals (Court) has held that a lay party is not 
competent to provide probative evidence as in matters 
requiring expertise derived from specialized medical 
education.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 
(1992).  Moreover, the veteran's lay assertions to the effect 
that a causal link exists between the taking of medications 
for his back disorder and his current digestive problems are 
neither competent nor probative as to this matter.  See Moray 
v. Brown, 5 Vet.App. 211 (1993).  

In this case, a VA physician who examined the veteran in 
October 1993 reported that there might possibly be a 
relationship between the veteran's gastritis and the taking 
of Motrin.  To resolve the questions raised by this 
speculative statement, additional evaluations in 1997 and 
1998 were conducted.  However, they failed to support this 
scenario.  In fact, both examiner's concluded that there was 
no such relationship between current GI problems and the 
taking of medications for the service-connected back 
disorder.  The excerpt from the PDR has been considered, but 
it is noted that this information is general in nature and 
does not refer to the veteran's specific case.  In this case, 
evidence provided by this medical treatise is not as 
probative as examinations conducted specifically to determine 
if any causal relationship existed between the veteran taking 
medications for the back and his GI complaints.  

Additionally, it is noted that there is no medical evidence 
of record showing the existence of a chronic GI disorder 
until several years after service, and examinations and 
testing in 1997 and 1998 do not support the appellant's 
contention regarding the etiology of stomach problems, 
currently diagnosed as diverticulosis involving the 
transverse and sigmoid colons and inflamed mucosa of the 
sigmoid colon/rectum indicative of inflammatory colitis.  
Both examiners in 1997 and 1998 opined that the veteran's 
current GI problems were not the result of medications taken 
for his service-connected back disorder.  Therefore, as a 
chronic GI problem was not shown during service or for 
several years thereafter and has not been shown to be 
causally related to the service-connected chronic back 
strain, to include as secondary to medications taken for 
treatment of this disorder, the Board finds that the 
preponderance of the evidence is against service connection 
for a stomach disorder.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303(b), 3.310 (1996).  

As reported above, in the case of Allen v. Brown, 7 Vet.App. 
439 (1995), the Court held that pursuant to 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  This 
is of no avail to the veteran, however, because the evidence 
of record plainly does not support a finding that his 
service-connected chronic low back strain increased the 
severity of the nonservice-connected stomach complaints.  
Accordingly, service connection for this disorder on a 
secondary basis is not warranted.  

Finally, the Board notes that, quite understandably, the RO 
has predicated its most recent determination on a finding 
that the claim is not well grounded.  As the Board has 
resolved the claim on the merits, the Board must address 
whether the claimant has been prejudiced by the fact that the 
RO ostensibly halted its adjudication at the stage of the 
preliminary well-grounded determination.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that the actual 
decision of the RO provided the veteran with the pertinent 
law and regulations on the merits and discussed the evidence 
both for and against the claim.  It underscored the fact that 
the recent medical examiners had both concluded that there 
was no relationship between service and the claimed 
disability, including on the basis of secondary service 
connection.  The RO acknowledged the PDR evidence.  The Board 
finds that the RO effectively ruled in the alternative on the 
merits of the claim.  Even if it could be held that the RO 
halted at the well grounded stage, this is a case where the 
record now is so overwhelmingly against the claim that a 
Remand that would consume scarce adjudicative resources to 
have the RO make minor changes in its statement of reasons or 
bases would be a completely useless act.  Thus, under the 
case law, there is no basis for any further referral of this 
matter back to the RO.  Elkins v. West, 12 Vet. App. 209 
(1999); Soyini v. Derwinski, 1 Vet. App. 540 (1991).




ORDER

Service connection for a stomach disorder, to include 
consideration of a stomach disorder as secondary to treatment 
for the service-connected disability of chronic low back 
strain, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

